COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Senior Judge Hodges
Argued at Richmond, Virginia


ANDREW BURNEY
                                          MEMORANDUM OPINION * BY
v.   Record No. 1209-01-2                 JUDGE WILLIAM H. HODGES
                                               MAY 14, 2002
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Margaret P. Spencer, Judge

            Cynthia E. Payne, Assistant Public Defender,
            for appellant.

            Marla Graff Decker, Assistant Attorney
            General (Randolph A. Beales, Attorney
            General, on brief), for appellee.


     Andrew Burney entered conditional guilty pleas for

possession of heroin with the intent to distribute, possession

of cocaine with the intent to distribute, and failure to appear

in court.    The trial court denied his motion to suppress the

evidence obtained during a search of his person.     On appeal, he

argues that the trial court erred in denying his motion and

admitting the Commonwealth's evidence.    Burney contends the

evidence was obtained as a result of an illegal search.      For the

reasons that follow, we disagree and affirm his convictions. 1


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Appellant did not challenge on appeal his conviction for
failure to appear.
                            BACKGROUND

   Viewed in the light most favorable to the Commonwealth,

Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d
47, 48 (1991), the evidence proved that on August 20, 1998,

Officer Jack Intagliato and his partner observed Burney

traveling in a car at a high rate of speed.   Intagliato

initiated a traffic stop and discovered Burney's license had

been suspended.   Intagliato placed Burney under arrest for

reckless driving and driving with a suspended license and

conducted a search of his person incident to arrest.

     Intagliato searched Burney for illegal contraband, escape

devices, and weapons.   During the search, he pulled Burney's

waistband out in the front and immediately saw two plastic bags

in front of Burney's genital area.    One bag contained crack

cocaine and the other bag contained heroin.   Intagliato

testified he did not unbuckle Burney's belt, that Burney's pants

did not fall down during the search, and that Burney was not

disrobed.

                             ANALYSIS

     "On appeal from a trial court's denial of a motion to

suppress, we must review the evidence in the light most

favorable to the Commonwealth, granting to the Commonwealth all

reasonable inferences fairly deducible from it."    Debroux v.

Commonwealth, 32 Va. App. 364, 370, 528 S.E.2d 151, 154, aff'd



                                -2-
en banc, 34 Va. App. 72, 537 S.E.2d 630 (2000).       "'The burden is

upon [the defendant] to show that th[e] ruling, when the

evidence is considered most favorably to the Commonwealth,

constituted reversible error.'"       McGee v. Commonwealth, 25 Va.

App. 193, 197, 487 S.E.2d 259, 261 (1997) (en banc) (alterations

in original) (quoting Fore v. Commonwealth, 220 Va. 1007, 1010,

265 S.E.2d 729, 731 (1980)).

    "'Ultimate questions of reasonable suspicion and probable

cause to make a warrantless search' involve questions of both

law and fact and are reviewed de novo on appeal."         Id. (quoting

Ornelas v. United States, 517 U.S. 690, 691 (1996)).        However,

"we are bound by the trial court's findings of historical fact

unless 'plainly wrong' or without evidence to support them and

we give due weight to the inferences drawn from those facts by

resident judges and local law enforcement officers."         McGee, 25
Va. App. at 198, 487 S.E.2d at 261 (citing Ornelas, 517 U.S. at

699).

        In this case, the threshold issue is whether the police

conducted a "strip search."       Burney contends the search violated

Code § 19.2-59.1.       However, by its own terms, Code § 19.2-59.1

does not apply to Class 1 or Class 2 misdemeanor offenses. 2


        2
            Code § 19.2-59.1(A) states:

                    No person in custodial arrest for a
               traffic infraction, Class 3 or Class 4



                                    -3-
Burney was arrested for reckless driving and driving with a

suspended license, Class 1 and 2 misdemeanors, respectively, at

the time of the offenses.    See Code §§ 46.2-301, 46.2-852, and

46.2-868.   These offenses do not constitute traffic infractions.

See Code §§ 46.2-100 and 46.2-113.     Consequently, the definition

of a strip search in Code § 19.2-59.1 does not apply to this

case.   See McCloud v. Commonwealth, 35 Va. App. 276, 281, 544
S.E.2d 866, 868 (2001).

                 "A search of the person may range from a
            Terry-type pat-down to a generalized search of
            the person to the more intrusive strip search or
            body cavity search. 'A strip search generally
            refers to an inspection of a naked individual,
            without any scrutiny of his body cavities. A
            visual body cavity search extends to a visual
            inspection of the anal and genital areas.'
            Commonwealth v. Thomas, 429 Mass. 403, 708 N.E.2d
669, 672 n.4 (1999). 'A "manual body cavity
            search" includes some degree of touching or
            probing of body cavities.' Cookish v. Powell,
            945 F.2d 441, 444-45 n.5 (1st Cir. 1991)."




            misdemeanor, or a violation of a city,
            county, or town ordinance, which is
            punishable by no more than thirty days in
            jail shall be strip searched unless there is
            reasonable cause to believe on the part of a
            law-enforcement officer authorizing the
            search that the individual is concealing a
            weapon. All strip searches conducted under
            this section shall be performed by persons
            of the same sex as the person arrested and
            on premises where the search cannot be
            observed by persons not physically
            conducting the search.




                                 -4-
Id. at 282-83, 544 S.E.2d at 868-69 (quoting Hughes v.

Commonwealth, 31 Va. App. 447, 455, 524 S.E.2d 155, 159 (2000)

(en banc)).    We characterized the search of Hughes' person as a

"strip search" because he was forced to disrobe while the police

inspected his underwear.   Because McCloud's "clothing was not

removed, and his genital area was not exposed," we found he was

not subjected to a strip search.        McCloud, 35 Va. App. at

283-84, 544 S.E.2d at 869.    Where officers merely "arrange" a

suspect's clothing, a strip search has not occurred.        Id.

     In McCloud, the officers only "pulled back [McCloud's]

underwear in the front."     Id. at 279, 544 S.E.2d at 867.

Similarly, Intagliato pulled back the waistband of Burney's

underwear and looked inside, immediately spotting two bags

containing suspected narcotics.    Contrary to Burney's

contention, the evidence does not indicate that Intagliato could

see Burney's genitals when the officer pulled back Burney's

underwear.    The officer did not touch Burney's genitals.        As in

McCloud, Burney was not subjected to a "strip search."       The

trial court did not err by denying Burney's motion to suppress

the evidence obtained during the search incident to his arrest.

Therefore, we affirm the decision of the trial court.

                                                              Affirmed.




                                  -5-
Benton, J., concurring.

     For the reasons stated in McCloud v. Commonwealth, 35 Va.

App. 276, 284-86, 544 S.E.2d 866, 869-70 (2001) (Benton, J.,

concurring), I concur in the judgment affirming the conviction.




                               -6-